DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being obvious over Sugioka (US 2021/0391279).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Sugioka discloses a method of forming the semiconductor device 1 according a first embodiment. (Para, 0049; Fig.4A and 4B, 6A and 6B, 11A and 11B). Sugioka illustrates in FIGS. 6A and 6B, the first metal wiring layer 40, the first connecting portion 41, the second metal wiring layer 42, and the low-k insulating film 17 covering these layers are formed above the semiconductor substrate 14 including the scribe portion 2 and the main circuit portions 3. (Para, 0049). Sugioka discloses a low-k insulating film 17 is a laminated film of the low-k insulating films 18, 20, 22, and 24. (Para, 0049; Figs. 5A and 5B). Sugioka explains the semiconductor substrate 14 includes various elements and conductive interconnects forming DRAM provided on a semiconductor wafer, as well as an insulating film covering these elements. (Para, 0049). Sugioka discloses after forming the insulating film 26, in each main circuit portion 3, the second connecting portion 45 is formed to reach the third metal wiring layer 44, and the uppermost metal layer 46 is formed on the second connecting portion 45. (Para, 0050). Sugioka discloses furthermore, the insulating film 28 is formed to cover the top face of the scribe portion 2 and the insulating film 26 on the main circuit portions 3 as well as the uppermost metal layer 46 of the main circuit portions 3. (Para, 0050). These disclosures and illustrations teach and/or suggest the limitation of claim 1 where a method comprises forming an insulating film over a semiconductor substrate and the limitation of claim 12 where a method comprises preparing a semiconductor substrate. 
Sugioka discloses next, a photoresist is applied and then an exposure and development processes is performed to form a photoresist pattern 55 in which an opening 55c is patterned is formed. (Para, 0052; Fig. 7A-7B). Sugioka discloses the photoresist pattern 55 also comprises a photoresist pattern 55a having a large resist thickness and a photoresist pattern 55b having a small resist thickness. (Para, 0052; Fig.7A-7B). Sugioka discloses the opening 55c is formed to correspond to the opening 8 of the metal pads 4, and the resist is removed in the opening 55c. (Para, 0053). Sugioka discloses the photoresist pattern 55 contains a negative photosensitive resin, which when the negative photoresist pattern 55 is irradiated with light of a predetermined exposure value or greater in a lithography step, all or almost all of the applied photoresist is cured, and the photoresist pattern 55a having a thickness S2 is formed. (Para, 0053; Fig.7A-7B). Sugioka also discloses when the negative photoresist pattern 55 is irradiated with light of less than the predetermined exposure value in the lithography step, the thickness of the cured photoresist is reduced, and the photoresist pattern 55b having a thickness S1 is formed, where the thickness S2 is larger than the thickness S1. (Para, 0053; Figs. 7A-7B). These disclosures teach and/or suggest the limitation of claim 1 where a method comprises forming a film on the insulating film, the limitation of claim 12 where a method comprises forming a film over the semiconductor   substrate. Moreover, these disclosures and illustrations teach and/or suggest the limitations of claim 1 where a method comprises patterning the film with a lithography method using a photomask and the limitations of claim 12 where a method comprises patterning the film with a lithography method using a photomask, so that remaining multilevel thicknesses of the film correspond to portions of the photomask. 
Sugioka also discloses a method of forming the semiconductor device 1b according to the second embodiment will be described with reference to Figs. 12A and 12B, 15A and 15B, 6A and 6B, and Figs. 8 and 8A to 8C. (Para, 0077). Sugioka discloses the step illustrated in Figs. 6A and 6B is performed similarly to the first embodiment. (Para, 0078). Then Sugioka discloses a polyimide film 30 is formed to cover the stacked structure 47 and the main circuit portions 3. The polyimide film 30 contains a negative photosensitive resin, for example. The patterning method of the polyimide film 30 is similar to the first embodiment. (Para, 0078). These disclosures and illustrations teach and/or suggest the limitation of claims 1 and 12 where a film is a polyimide film. 
Sugioka explains that by controlling the exposure value in this way, the thickness of the photoresist can be controlled. In the case where the photoresist is the negative type, reducing the exposure value causes the thickness of the photoresist to become smaller than the applied thickness. (Para, 0054; Figs.7A-7B). While Sugioka explains this using a negative type photoresist, the disclosures of Sugioka also contemplate using a positive type photoresist to achieve similar results as recited in claim 5. Sugioka illustrates a photomask 66 used in the lithography step illustrated. (Para, 0055; Figs.7A-7B). Sugioka explains the exposure value used to expose the photoresist pattern 55 is controlled by portions A1, B1, and C1 provided in the photomask 66. (Para, 0055; Figs. 7A-7B). Sugioka explains that in Figures 8A, 8B, and 8C are longitudinal sections illustrating a schematic configuration of the portions A1, B1, and C1 of the photomask 66, and illustrate the correspondence relationships between the semiconductor substrate 14 corresponding to the portions A1, B1, and C1 and the photoresist patterns 55a and 55b formed on the semiconductor substrate 14. The arrows 53 represent light from a light source, while the arrows 54a and 54b represent transmitted light that has passed through the photomask 66. (Para, 0055; Figs.7A-7B; 8A-8C). Sugioka explains the resist on the semiconductor substrate 14 is irradiated by the transmitted light represented by the arrows 54a and 54b.(Para, 0055 Figs.7A-7B; 8A-8C). These disclosures and illustrations teach and/or suggest the limitation of claim 1 where in the substrate includes first second, third and fourth regions and the limitation of claim 1 wherein the first, second, third and further regions of the photomask correspond to the first, second, third and fourth regions of the semiconductor  substrate, respectively.  
Sugioka discloses the transmittance rate of the portion A1 of the photomask 66 is lower than the transmittance rate of the portion C1, the transmittance rate of the portion B1 is higher than the transmittance rate of the portion C1, the thickness S2 of the photoresist pattern 55a on the semiconductor substrate 14 corresponding to the portion B1 is larger than the thickness S1 of the photoresist pattern 55b on the semiconductor substrate 14 corresponding to the portion C1. (Para, 0059). Sugioka explains the transmittance rate of the portion A1 of the photomask 66 is lower than the transmittance rate of the portion C2, the transmittance rate of the portion B1 is higher than the transmittance rate of the portion C2, the thickness S2 of the photoresist pattern 55a on the semiconductor substrate 14 corresponding to the portion B1 is larger than the thickness S1 of the photoresist pattern 55b on the semiconductor substrate 14 corresponding to the portion C2. (Para, 0061; Figs. 8A-8C). Sugioka discloses in the lithography steps discloses the photomask 66 provided with the above portions A1, B1, and C1 is used and the portion A1 of the photomask 66 is disposed in correspondence with the portion A, that is, the region where the opening 8 is formed on the semiconductor substrate 14. (Para, 0062; Figs.7A-7B, 8A-8C). Sugioka explains because light is shaded by the portion A1 of the photomask 66, photoresist does not remain in the portion A that is the region where the opening 8 is formed; Consequently, the opening 55c is formed. (Para, 0062; Figs.7A-7B, 8A-8C). These disclosures and illustrations teach and/or suggest the limitation of claim 1 where a photomask includes at least a first region of a first transmittance rate, a second region of a second transmittance rate, a third region having a shaded portion and a fourth region, and the limitations of claim 2-4 and 6-8. Moreover, these disclosures and illustrations teach and/or suggest the limitations of claim 12 wherein a photomask has a plurality of portions each having different transmittance. 
Sugioka discloses the portion B1 of the photomask 66 is disposed in correspondence with the portion B, that is, the region where the insulating film 26 is formed on the semiconductor substrate 14. (Para, 0063). Sugioka discloses the portion B that is the region where the insulating film 26 is formed, the light passing through the portion B1 of the photomask 66 is not reduced, and therefore the exposure value increases and the photoresist pattern 55a having the larger thickness S2 is formed. (Para, 0063). Sugioka further explains the portion C1 of the photomask 66 is disposed in correspondence with the portion C, that is, the region where the insulating film 6 is formed on the semiconductor substrate 14. (Para, 0063). Sugioka discloses in the portion C that is the region where the insulating film 6 is formed, the exposure value due to the transmitted light is reduced, and therefore the photoresist pattern 55b having the thickness S1 smaller than the thickness S2 is formed. Note that the portion C2 of the photomask 66 may also be disposed in correspondence with the portion C that is the region where the insulating film 6 is formed on the semiconductor substrate 14.
Sugioka discloses next an anisotropic dry etching is performed on the insulating film 28 and the insulating film 26 using the photoresist pattern 55 as an etching mask. (Para, 0064; Figs. 9A-9B). Sugioka explains, with this arrangement, the insulating film 28 and the insulating film 26 are etched in the portion A, that is, the region where the opening 8 is formed. (Para, 0064; Figs. 9A-9B). Sugioka discloses, the etching is controlled such that an insulating film 6b remains on the metal pads 4. (Para, 0064; Figs. 9A-9B). Sugioka discloses because the photoresist pattern 55b is less thick in the portion C that is the region where the insulating film 6 is provided, the photoresist pattern 55b is eliminated partway through the etching. (Para, 0064; Figs. 9A-9B). Sugioka further discloses, after the photoresist pattern 55b is eliminated, the insulating film 28 and the insulating film 26 in the portion C are etched, and an insulating film 6a that is thicker than the insulating film 6b but thinner than the insulating film 26 is formed. (Para, 0064; Figs. 9A-9B). These disclosures and illustrations teach and/or suggest the limitation of claims 9-10 and 13.    
Sugioka also discloses that on the semiconductor wafer 100 illustrated in FIG. 1 is schematically illustrated in the state before the semiconductor wafer is cut by a dicing step, or in other words, the state before the semiconductor wafer is separated into individual semiconductor chips. The main surface of the semiconductor wafer 100 includes a plurality of main circuit portions 3 in which circuit elements such as transistors or conductive interconnects forming DRAM are formed. Each main circuit portion 3 has a rectangular shape. The main circuit portions 3 are arranged in a matrix. The scribe portion 2 is disposed around each of the main circuit portions 3. In each main circuit portion 3, components such as a plurality of memory cells, a data-related circuit that reads and writes memory cell data, and a control circuit that controls the data-related circuit are provided. (Para, 0031-0032; Fig.1-2). These disclosures and illustrations teach and/or suggest the limitation of claim 11 wherein a main circuit portion and s scribe portion surrounding the main circuit portion are arranged over the semiconductor substrate. 
Sugioka illustrates in Figures 4A and 4B, a semiconductor device 1 is provided with a semiconductor substrate 14, a low-k insulating film 17 provided on the semiconductor substrate 14, a first metal wiring layer 40 and a second metal wiring layer 42 provided so as to be surrounded by the low-k insulating film 17 on the respective bottom and sides thereof, and a first connecting portion 41 that connects the first metal wiring layer 40 and the second metal wiring layer 42. (Para, 0036; Fig.4A-4B).  Sugioka explains that each main circuit portion 3 is provided with a stacked structure 47 formed by stacking the first metal wiring layer 40, the first connecting portion 41, the second metal wiring layer 42, the second connecting portion 43, the third metal wiring layer 44, the second connecting portion 45, and the uppermost metal layer 46. Laser grooving is used to remove the metal wiring layers 40, 42, 43, and 44, the connecting portions 41 and 43, and the low-k insulating film 17 in the dicing region before dicing. (Para, 0038; Figs.4A-4B). These disclosures and illustrations teach and/or suggest the limitation of claim 11 wherein the method of claim 1 further comprises forming a low-k insulating film over the semiconductor substrate before forming the insulating film; and further comprises forming a groove penetrating at least through the low-k insulating film in the scribe region. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899